  1   Susan D. Silveira SBN # 169630
      Silveira Law Offices
  2
      2037 W. Bullard Avenue #311(mail only)
  3   Fresno, CA 93711-1200
      Phone (408) 265-3482
  4   Fax (408) 265-7479
      silveiralaw@earthlink.net
  5
  6   Attorney for Debtors
      Sandra M. Garzon
  7   Edgar Garcia
  8
  9                              UNITED STATES BANKRUPTCY COURT

 10                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
 11
 12   IN RE:                                       )        CHAPTER 13
                                                   )
 13            SANDRA M. GARZON                    )        CASE NO.:     14-52738 MEH
                                                   )
 14            EDGAR GARCIA                        )        Date: June 14, 2018
 15                                                )        Time: 9:30 am
                                      Debtors.     )        Place: Ctrm 3020
 16                                                )
 17            APPLICATION FOR COMPENSATION BY ATTORNEY FOR DEBTORS
 18
               This application is submitted pursuant to the Guidelines for Compensation and Expense
 19
      Reimbursement of Professionals and Trustees adopted by the United States Bankruptcy Court for
 20
 21   the Northern District of California. Applicant is Susan D. Silveira of Silveira Law Offices is

 22   attorney of record for the above-named debtors.

 23   1.       Date Petition Filed:                                       June 25, 2014
 24
      2.       Date of Plan Confirmation:                                 September 19, 2014
 25
      3.       Amount of Fees Previously Approved for Applicant:          $5,350.00
 26
      4.       Amount Received by Applicant:                              $5,350.00
 27
                                                        1



Case: 14-52738      Doc# 35     Filed: 04/29/19   Entered: 04/29/19 21:00:34        Page 1 of 4
  1   5.     Time Period for This Application:      March 14, 2014 through May 24, 2018
  2
      6.     Hourly Rate of Professional:                                         $300 per hour
  3
      7.     Total Hours in This Application:                                     34.3
  4
      8.     Total Fees Requested for Approval:                                   $4,670.00
  5
  6   9.     Amount Included for Appearance at Hearing on Fee Application: $0

  7   10.    Total Costs Requested in this Application:                           $10.17
  8   11.    Total Fees and Costs Requested:                                      $4,680.17
  9
      12.    Brief Description of Services: This case involves debtors who ran into trouble with
 10
      maintaining their property tax payments and mortgage payments due in large part to the debtor
 11
 12   husband losing his job. They also fell behind in the payment of income taxes. The debtors filed

 13   this case for financial reorganization under Chapter 13 of the Bankruptcy Code primarily to keep
 14   their home and address their income tax debt.
 15
             Once the case was filed there was an objection to confirmation filed by the Chapter 13
 16
      Trustee which was addressed by providing the requested documents. Debtors were unable to
 17
 18   attend their first meeting of creditors which was re-scheduled. They attended the re-scheduled

 19   341 meeting of creditors to satisfy the remaining trustee objection.

 20          Applicant assisted debtors in extensive communication with the Santa Clara County Tax
 21
      Collector’s Office to address the property tax payment issues. Debtors had paid some amounts
 22
      but were still delinquent in some pre-petition and post-petition amounts and applicant assisted in
 23
      reviewing the accounting information and facilitating a corrected accounting.
 24
 25          At some point, the mortgage lender for the debtors advanced some sums for property

 26   taxes and the County Tax Collector withdrew their proof of claim. Applicant assisted with
 27
                                                       2



Case: 14-52738     Doc# 35     Filed: 04/29/19     Entered: 04/29/19 21:00:34         Page 2 of 4
  1   communications with the lender’s counsel to attempt to clarify the accounting for these advances.
  2
             Debtors filed their case with the intention of selling or refinancing their home. They
  3
      eventually learned they were not good candidates for a refinance and preferred to keep their
  4
      home. Since the County tax claim was withdrawn, they technically did not need as much money
  5
  6   to pay off their case. However, their mortgage payments were increasing due to the terms of

  7   their loan and due to the property tax advances. They decided to pursue a loan modification and
  8   applicant assisted in this process. The debtors did accept a trial period plan offer from
  9
      Nationstar, squeaking in under the deadline for the HAMP program. Applicant assisted in
 10
      providing the written acceptance of this offer and debtors made all payments required. However,
 11
 12   the debtors have yet to receive their permanent loan modification paperwork, despite requests for

 13   it. Applicant has been in communication with counsel for Mr. Cooper (formerly Nationstar) in
 14   an attempt to get the permanent loan modification paperwork and to apply the debtors’ payments
 15
      properly. To make matters worse, it appears that a representative from Nationstar told the
 16
      debtors to skip a couple of payments based on a misapplication of their Trial Period Plan
 17
 18   payments. This is an unresolved issue and will require further work by Applicant.

 19          Applicant also provided assistance in assisting the debtors with the purchase of a

 20   replacement vehicle. Applicant provided further assistance to the debtors with all questions and
 21
      concerns expressed throughout the case.
 22
             All legal services provided were reasonable and necessary. It should be noted that this
 23
      fee application includes a voluntary reduction of 3.2 hours and an additional fee reduction of
 24
 25   $300.00 for a total reduction of $1,260.00. All additional services were explained to the debtors

 26   and authorized by the debtors with the understanding they would pay for these additional fees in
 27
                                                       3



Case: 14-52738     Doc# 35     Filed: 04/29/19     Entered: 04/29/19 21:00:34        Page 3 of 4
  1   their case. A detailed billing statement is attached to the declaration submitted by the applicant
  2
      and filed concurrently herein.
  3
             WHEREFORE, Applicant requests approval of $4,670.00 in fees and $10.17 in costs,
  4
      for a total of $4,680.17 for payment as a Chapter 13 administrative expense. The debtors will be
  5
  6   able to pay these fees under the current terms of their plan.

  7   Dated: May 24, 2018                                   SILVEIRA LAW OFFICES
  8
  9
                                                            /s/ Susan D. Silveira
 10                                                         Susan D. Silveira
                                                            Attorney for Debtors
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
                                                       4



Case: 14-52738     Doc# 35      Filed: 04/29/19     Entered: 04/29/19 21:00:34       Page 4 of 4
